Citation Nr: 1814923	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-08 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for joint disease.

2. Entitlement to service connection for parasympathetic autonomic dysfunction.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for irritable bowel syndrome (IBS).

5. Entitlement to service connection for a heart condition.

6. Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the appealed claims in June 2015.  Prior to doing so, the Board reopened the previously finally denied claim for service connection for    joint disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 

FINDINGS OF FACT

1. The probative evidence of record is against a finding that the Veteran has had a disease affecting multiple joints during the claim period.  The probative evidence    of record is against arthritis of multiple joints disease being present within the first post-service year.  


2. The probative evidence of record is against a finding that the Veteran has had parasympathetic autonomic dysfunction during the claim period.  

3. The probative evidence of record is against a finding that the Veteran has had fibromyalgia during the claim period. 

4. The probative evidence of record is against a finding that the Veteran has had IBS during the claim period. 

5. The probative evidence of record is against a finding that a heart condition was present during the claim period and is related to service or is due to a qualifying chronic disability related to Persian Gulf War service.  The probative evidence of record is against ischemic or valvular or cardiovascular-renal disease being present within the first post-service year.  

6. The probative evidence of record is against a finding that a respiratory condition was present during the claim period and is related to service or is due to a qualifying chronic disability related to Persian Gulf War service.  


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for joint disease have not been met.  38 U.S.C. §§ 1110, 1112, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

2. The criteria for entitlement to service connection for parasympathetic autonomic dysfunction have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3. The criteria for entitlement to service connection for fibromyalgia have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4. The criteria for entitlement to service connection for IBS have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5. The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 1112, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

6. The criteria for entitlement to service connection for a respiratory condition have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  



Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, arthritis, or an organic disease of the nervous system becomes manifest to   a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Persian Gulf veterans may be entitled to service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness in certain circumstances. 38 U.S.C. § 1117 (2012); 38 C.F.R. § 
3.317 (2017). A Persian Gulf veteran is defined as one who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1). The Persian Gulf War began on August 2, 1990. 38 C.F.R. § 3.2(i). The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea. 38 C.F.R. § 3.317(e)(2).   

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record reflects that the Veteran has trained and worked as      a licensed practical nurse, and hence he may be considered competent to address medical questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as discussed below, his credibility is substantially impeached by inconsistent statements and actions made in furtherance of his claims.  In   determining the weight to be assigned to evidence, credibility can be affected           by inconsistent statements, internal inconsistency of statements, inconsistency        with other evidence of record, facial implausibility, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

For example, the Veteran has made assertions of combat service with exposure             to shelling and of having numerous retained shell fragments in multiple parts of         his body.  However, these assertions are not supported by service personnel records, service treatment records, probative post service medical findings, or any independent 
corroboration.  X-rays and other scans in service and following service have revealed no evidence of retained foreign bodies or of any scars, wounds, or other damage from alleged wounds from such shelling.  

The Veteran's assertions to private and VA physicians have included these uncorroborated assertions of combat service and numerous retained shell  fragments, and assertions of severe debilitation and illness as a result of these asserted combat-related injuries.  His accounts to physicians have also included non-corroborated self-reported medical histories, including of traumatic brain injury, stroke, and fibromyalgia.  

The Veteran has also asserted having left hemiparesis upon which private medical findings of autonomic nervous system abnormalities have been based.  However,    as discussed below, demonstrations of left hemiparesis are not supported by neurological findings and have been attributed by VA neurological examiners to psychological causes.  

Also, as addressed in detail below, upon VA examinations the Veteran has been noted to produce inconsistent findings, including repeatedly expressing or demonstrating inability to perform movements upon testing despite being observed by examiners to perform such movements when not specifically the subject of a test.  

In short, the Veteran's extensive record is one of self-reported service histories     and self-reported medical histories contradicted by service department records     and medical records, and asserted or demonstrated medical symptoms contradicted by objective medical testing and medical observations.  A Gulf War Guidelines examination conducted in January 2011 reflects careful review of the record and notation of absence of numerous claimed disabilities.  

Based on these numerous contradicted and uncorroborated self-reports, the Board finds the Veteran to be an unreliable historian in his reports of service history, medical history, current symptomatology, and current or past disability. See Caluza, supra.  Hence, medical findings or opinions are non-probative if they substantially rely on the Veteran's uncorroborated self-reported histories, symptoms, or diagnoses.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Veteran in September 2014 submitted a collection of multiple past medical statements and treatment records in furtherance of his claims, but these rely on various non-credible self-reports of service history and medical history.  For example, a submitted April 2012 private orthopedic treatment report by D. R., M.D., for right knee difficulties, reflects the Veteran's non-credible reports of having been exposed to what the physician surmised "sounds like nerve gas or chemical weapons" as well as "being shelled with what sounds like heavy artillery rounds and has suffered numerous severe systemic problems as a result of that exposure."  The physician adds that the Veteran has "numerous pieces of shrapnel 
that are still embedded in his body [...]." These accounts of severe medical problems related to non-credible histories of combat exposure, shrapnel injuries, and chemical weapons exposure, without corroborating evidence, are consistent with the Veteran's pattern of establishing medical findings based on his reporting to physicians non-credible symptoms, inaccurate medical histories, and non-credible service histories.   

An August 2012 letter by private physician D. J. which informs of multiple conditions being "service-related" is non-probative as relying on the Veteran's  non-corroborated and unreliable reported histories of traumatic brain injury, chronic obstructive pulmonary disease, and neurological conditions.  A July 2014 letter by private chiropractor J. M. is also non-probative as relying on the Veteran's non-credible reported history of having suffered injuries while in combat.  

Thus, the numerous medical statements, findings, and opinions of record which substantially rely on the Veteran's assertions of having engaged in combat, having suffered shrapnel wounds, and having suffered illness and disability as a result of such are not probative.  Also non-probative are medical findings and conclusions relying on the Veteran's other uncorroborated assertions of illness or disability, such as his assertions of having suffered a stroke or having suffered a traumatic brain injury.  

Persian Gulf War Claims

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "qualifying chronic disability" means a chronic disability resulting       from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome)   that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that     the Secretary determines in regulations prescribed under subsection (d) warrants 
presumptive service-connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must have manifested either during active military, naval,   or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of at least 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1). Objective indications of   a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months     or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4). 

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf    war and the onset of the illness; or if there is affirmative evidence that the illness     is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(c). 

A request from the National Personnel Records Center to verify the Veteran's service in Southwest Asia revealed a response that there was nothing to confirm service in Southwest Asia during service.  A certificate was submitted into the record in November 2009 and dated in December 1993, identified as a U.S. Army 
Central Command, Training and Security - Kuwait "Guardian of Freedom" certificate.  A report of contact with the then commander at Camp Doha, Kuwait, in August 2010 verified that this certificate was awarded to service members who were part of the task force at Camp Doha.  Hence, the Veteran's presence in Southwest Asia during the Persian Gulf War will be accepted for the purpose of this decision.  


      Joint Disease 

The Veteran contends, in effect, that he has joint disease affecting multiple parts which developed in service or is due to his service in Southwest Asia during the Persian Gulf War.  

Treatment and examination records note that the Veteran has reported widespread arthralgias.  Upon a Gulf War examination conducted in January 2011, the Veteran reported a condition affecting his joints as follows:

[Patient] reports fluctuating, severe "neuropathic pain" in all of his joints.  He feels like his joints are pulsating from within the bone. His hands will episodically swell along with significant increased pain.  When his hands are swollen and painful he cannot use them. The pain improves with having his wife sit on [his] joints.  He denies any pain in the muscles or cu[t]aneous hyperesthesia.  He denies any rash or skin changes with his pain flares. 

The VA examiner noted that the Veteran's described joint pains were "not consistent in distribution or characterization with neuropathic pain."

Also at the Gulf War examination, the Veteran asserted that the described joint pains had begun in January 1994, as soon as he returned from the Persian Gulf,    that all his joints were affected, and that over the years his joints had become "incredibly worse."  

At the January 2011 examination the examiner found no joint swelling, effusion, tenderness, laxity, ankylosis, or other objective joint abnormalities. Additionally, when joints were tested, range of motion was significantly limited but was inconsistent, whereas when the examiner indirectly observed the Veteran the Veteran exercised full or nearly full range of motion of his joints, including 
in the hips, knees, ankles, shoulders, elbows, and wrists, which the Veteran   reported were affected.  

The January 2011 examiner also provides the following account:

The Veteran was observed walking around his car and getting into his electric scooter.  He walked over to his vehicle and stooped over to reach for an object.  He got out of his scooter an[d] let his 3 year old son ride in the scooter.  

The only consistent observation from the parking lot to the exam room was a spastic appearing gait.  His abilities physically were much greater in the parking lot prior to entering the building for the exam.

The examiner found no clinical evidence of joint disease. 

In light of the Veteran's unreliable reported history, unreliable symptom reporting, and the inconsistent functional ability as observed by the examiner and by other medical personnel, the Board concludes that the weight of the evidence is against the Veteran having claimed joint disease during the claim period.  Simply put, service connection is not warranted in the absence of proof of current disability.  Hence, service connection for a joint disease is not warranted, as directly related     to service or based on Gulf War undiagnosed illness.  38 C.F.R. §§ 3.303, 3.317.  Arthritis of multiple joints within the first post-service year is also not supported    by the record, and service-connected for arthritis on a first-year-post-service presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  

      Parasympathetic Autonomic Dysfunction and Fibromyalgia

The Veteran contends that he has a parasympathetic autonomic dysfunction and fibromyalgia related to service, including based on Persian Gulf War service in Southwest Asia.  

The weight of competent, credible, and probative evidence of record is against the Veteran having a parasympathetic autonomic dysfunction or fibromyalgia.  While the Veteran has presented some medical records indicating the presence of these conditions, these records have been based on the Veteran's non-credible reporting or presentation of symptoms, and hence are not probative.  Reonal v. Brown, 5 Vet. App. at 461.

At an August 2009 VA examination the Veteran reported that he had been diagnosed with an autonomic dysfunction based on autonomic nerve testing by Dr. Zia at the Autonomic lab in Bowling Green, Kentucky in 2008.  The Veteran then reported     that symptoms included left side weakness and occasional shaking of his left side.    He was treated with medication.  At the August 2009 examination, left lower extremity weakness and bilateral numbness of the feet were found, though the examiner questioned the Veteran's effort at the strength testing examination.  

Upon VA Gulf War examination in January 2011, regarding parasympathetic autonomic dysfunction, the Veteran reported suffering from fluctuating left side weakness and episodic tremors. He additionally informed that the left side weakness worsened throughout the day and had resulted in falls, though he denied that strength improved with rest.  He reported that the tremors were unpredictable and lasted four to six hours, and were severe enough to cause him to leave work. He identified no triggers or alleviating factors.  

However, the Veteran had no left side weakness or tremors the day of examination.  The examiner additionally noted that the Veteran did not describe any symptoms   of autonomic dysfunction, and upon examination, there was no evidence of small fiber neuropathy.  The examiner found no objective evidence of parasympathetic autonomic dysfunction.

The Veteran underwent a VA consulting neurology examination in June 2016, including extensive review of the record. The VA examiner observed that the Veteran's self-reported history of stroke and left-side weakness was not supported   by past objective medical findings. The examiner noted that he had himself performed an inpatient neurological consultation in May 2010 based on the Veteran's display of "tremulousness in the left arm and left leg and functional left hemiparesis."  He had on multiple subsequent days during that May 2010 VA hospitalization examined the Veteran, and findings inconsistent with a neurological dysfunction led the examiner   to conclude then that the Veteran's hemiparesis symptoms had a "psychiatric origin."  

The examiner further noted that MRIs of the Veteran's brain and entire spine were normal and revealed "no structural abnormalities in the nervous system to explain his symptoms."  An EEG was also normal, "without any epileptiform relation to his left-side shaking."  The examiner added that he last saw the Veteran in November 2010, when the Veteran was still demonstrating tremulousness and left-side weakness,      but the examiner noted that the Veteran had normal muscle tone in these parts and    he "demonstrated poor effort."  Of particular note, the Veteran then demonstrated very poor grip strength, but this demonstration was contradicted by his ability to operate his wheelchair, which the examiner noted would be impossible if he in       fact had the grip strength he had demonstrated.  The examiner concluded that the Veteran's examination was "contaminated by significant reduced effort and obvious 
functional overlay."  The examiner additionally reviewed a December 2010 addendum by the chief of neurology as well as "an extensive evaluation at Walter Reed," "both of which indicated suspicion of factitious findings."

To address the Board's remand instructions, the June 2016 VA examiner noted       a report by a private physician, Dr. Zia, in December 2008, which found "measures  of parasympathetic autonomic function were abnormal." The VA examiner noted that this private report included "no data sheets and no lab standards" and "no explanation as to what was actually abnormal."  Dr. Zia's report also informed    that the Veteran had no symptoms, and thus there was no clinical correlation           to support the unstated findings upon which Dr. Zia had based the report of abnormality.  The VA examiner concluded, "[Dr. Zia's ] study report has insufficient information documented[,] and interpretation is therefore invalid."    The VA examiner based this finding of invalidity on American Academy of Neurology and American Academy of Neuromuscular and Electrophysiologic Medicine published guidelines for reporting of electrophysiologic testing, which require the reporting of relevant methods, study results, and lab standards, as well   as an explanation of finding.  Dr. Zia's report "clearly fails" to meet reporting standards.


The June 2016 consulting neurology examiner concurred with a May 2016 VA examiner's conclusion that the Veteran did not have a parasympathetic autonomic dysfunction related to service but rather had "a significant psychiatric presentation masquerading as neurologic symptoms."

A VA peripheral neurological evaluation conducted based on records review in September 2017 resulted in concurrence with the June 2016 examiner's findings and conclusions.  

In sum, the weight of competent, credible and probative evidence is consistent   with and supportive of the findings and conclusions of the VA examiners addressing the Veteran's claimed parasympathetic autonomic dysfunction.          The Board concludes that the weight of the evidence is against the Veteran     having that claimed condition at any time during the claim period.  A service connection claim must be accompanied by evidence which establishes that            the claimant currently has  a disability. Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, service connection for parasympathetic autonomic dysfunction is not warranted, as directly related to service, on a first-year-post-service presumptive basis, or based on Gulf War related illness.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Similarly, the weight of competent, credible, and probative evidence of record is against the Veteran having fibromyalgia at any time during the claim period.  At   the VA Gulf War examination in January 2011, the Veteran reported that due to fibromyalgia he could not scrub at work due to pain in arms and hands, that he had tremors in his hands, and that he had memory problems.  However, the examiner found no clinical evidence of fibromyalgia.

The Veteran was afforded another VA examination in February 2016 to address fibromyalgia.  The examiner provided extensive and careful review of the record.  Inconsistencies in the record between the Veteran's assertions and objective findings and objective history, including as discussed above, were noted by the examiner.  EMG studies of the left upper extremity and left lower extremity conducted at Walter Reed in September 2011 were noted to be incomplete             but essentially normal.  The February 2016 examiner conducted a clinical neurological evaluation, and found that the Veteran did not have symptoms attributable to any peripheral nerve condition, and did not have fibromyalgia.  

The Board finds the weight of the competent, credible, and probative evidence is consistent with and supportive of the findings and conclusions of the January 2011 and February 2016 VA examiners.  Accordingly, the weight of the evidence is against the Veteran having a current disability of fibromyalgia at any time during the claim period.  Service connection is thus not warranted, based on the absence    of current disability.  Rabideau; Brammer, supra.  

      Irritable Bowel Syndrome (IBS)

The Veteran contends that he has IBS related to service, including based on Persian Gulf War service in Southwest Asia.  

At his August 2009 VA examination the Veteran reported a history of a bowel problem with onset in 1993 while stationed in Kuwait. He reported having diarrhea after eating and being given a diagnosis of IBS.  He asserted that the condition had progressively worsened, though he denied weight loss, blood in stool, fevers, or constipation.  The examiner found IBS with symptoms as noted.  However, this diagnosis appears to be based solely on the Veteran's self-report, as relevant objective findings were not reported. As such, the report is not probative. See Reonal, supra.

Upon Gulf War examination in January 2011, the Veteran described his claimed IBS as manifested by diarrhea, constipation, abdominal cramping, and bloating. He expressed a belief that this was due to in-service exposures, including exposure to depleted uranium and chemical exposures.  Objectively, gastrointestinal and rectal examinations produced normal findings.  There was no tenderness or guarding and bowel sounds were normal.  



The January 2011 VA examiner carefully reviewed the record and noted that    while the Veteran was seen extensively by a gastroenterologist at the Louisville  VA Medical Center, he was never diagnosed with IBS. Rather, he was diagnosed and treated for a rare congenital condition, median arcuate ligament syndrome (MALS), for which he underwent surgical repair at a private hospital. The examiner concluded that there was no evidence of IBS. 

The Veteran has subsequently undergone additional hospitalization and testing     for gastrointestinal difficulties and associated anorexia. A private hospitalization 
electrogastrography conducted in June 2014 produced findings of normal cholinergic function but abnormal adrenergic function and abnormal enteric function. Symptom then included abdominal pain, nausea, and vomiting.  A September 2014 record reports severe gastroparesis such that the Veteran was unable to eat by mouth and required a J-tube.  Gastroparesis and associated symptoms had also been associated with the Veteran's pre-surgical MALS.

The weight of the competent, credible, and probative evidence of record is against the Veteran having IBS at any time during the claim period.  Service connection is thus not warranted for IBS, based on the absence of current disability, as directly related to service or based on Gulf War undiagnosed illness.  38 C.F.R. §§ 3.303, 3.317.  Rabideau; Brammer.  

      Heart Condition and Respiratory Condition

The Veteran contends that he has a heart condition and a respiratory condition related to service, including based on Persian Gulf War service in Southwest Asia.  

Service records reflect no recurrent or chronic chest condition or heart condition.  Chest x-rays in July 1996 were normal.  

At August 2009 VA respiratory and cardiac examinations, the Veteran reported  that he first had respiratory difficulties in 2008 when he went into anaphylaxis   from no known cause, despite allergy testing that was conducted.  He asserts that   he was diagnosed with asthma since that time, and was treated with medication.    He then reported progressive worsening and shortness of breath with exertion. The examiner noted abnormality of pulmonary function tests, and the condition being manifested by shortness of breath. A history was then noted of respiratory failure    in 2008 with hospitalization and intubation at Greenview Hospital, Bowling Green, Kentucky.  With respect to his heart, the Veteran reported being diagnosed with      a heart condition earlier that year, with intermittent atrial fibrillation/flutter.  A stress ECG test revealed good exercise capacity, and was negative for ischemia.  The examiner diagnosed a restrictive lung disease.  

Upon VA Gulf War examination in January 2011, the Veteran complained of his heart going in and out of rhythm, of this resulting in difficulty breathing, and this causing him to having difficulty engaging in activities, particularly in hot weather.  The examiner noted a reported history of myocardial infarction in November 2008 associated with an anaphylaxis episode, hypertension, heart rhythm disturbance, angina, fatigue, and dyspnea.  The examiner also noted a history of wheezing, dyspnea, anorexia, night sweats, respiratory failure, sleep apnea, and asthma.  Wheezing was reported to be present with exertion, and dyspnea was reportedly present on mild exertion.  

The January 2011 examiner found no objective evidence of pulmonary disease upon exam, while noting reported impacts of asthma on some activities.  The examiner also found no evidence of a heart condition upon examination.   

Upon VA examination in June 2016, treatment and examination records over the claim period were reviewed and were noted not to support the presence of either a heart condition or a respiratory condition, including based on negative chest x-rays, pulmonary function tests, and stress tests.  

The Veteran's accounts of the November 2008 incident vary, with the Veteran reporting suffering respiratory arrest, or a myocardial infarction, or both. Regardless of the precise nature of the reported anaphylaxis-related episode, the incident does 
not inform a link between any current respiratory or heart condition and the Veteran's service over a decade earlier.  

A heart rhythm disturbance, angina, dyspnea, and fatigue are symptoms and not a disability. A symptom without a diagnosed underlying disability does not constitute 
a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363   (Fed. Cir. 2001).

No heart condition or respiratory condition during the claim period is shown by competent, credible, and probative evidence to have developed in service or to be otherwise causally related to service.  No heart disease is supported by competent, credible, and probative evidence to have been present within the first post-service year.  Accordingly, the preponderance of the evidence is against service connection for a heart condition or a respiratory condition, and service connection is also not warranted for a qualifying heart condition on a first-year-post-service presumptive basis. A respiratory or heart condition characterized as undiagnosed or reflective   of a chronic multisymptom illness is not reflected by the record.  Hence, service connection for such a heart or respiratory condition on the basis of 38 C.F.R. § 3.317 is not warranted.

      Benefit of Doubt

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence      is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for joint disease is denied.

Service connection for parasympathetic autonomic dysfunction is denied.

Service connection for fibromyalgia is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a heart condition is denied.

Service connection for a respiratory condition is denied. 


;

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


